DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the vertical mover in claims 1-2, and the device operator in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) or limitation(s) recite(s) or connote(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: heating unit in claims 1-3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP2018066093A).
Takashi shows a heating method comprising: rotating a device operator (22, eccentric cam); moving at least one of a receiver and a heating unit, with the device operator, to a non-contact heating position at which a heating target object is heated while the heating target object is separated away from the heating unit (fig. 18-2, p. 4 last paragraph); heating the heating target object in a non-contact state in which the at least one of the receiver and the heating unit is at the non-contact heating position (fig. 18-2, p. 4 last paragraph); moving the at least one of the receiver and the heating unit, with the device operator, from the non-contact heating position to a contact heating position at which the heating target object is heated while the heating target object is in contact with the heating unit (figs. 18-3, p. 5 first paragraph); and heating the heating target object in a contact state in which the at least one of the receiver and the heating unit is at the contact heating position (figs. 18-3, p. 5 first paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Navazo (US 2010/0066783). 
Takashi discloses a heating device comprising: a holder (7, fig. 2) configured to hold a heating target object (5); a receiver (8, fig. 2) configured to removably hold the holder (7); a heating unit (18) configured to heat the heating target object (5) held by the holder (7); a vertical mover (22, eccentric cam) configured to move at least one of the receiver and the heating unit vertically relative to each other, the vertical mover configured to move at least one of the receiver and the heating unit, between a non-contact heating position at which the heating target object is heated while the heating target object is separated away from the heating unit and a contact heating position at which the heating target object is heated while the heating target object is in contact with the heating unit (fig. 18-3, p. 5 first paragraph); and configured to control the heating unit, configured to: cause the vertical mover to move the at least one of the receiver and the heating unit to the non-contact heating position (fig. 18-2, p. 4 last paragraph); cause the heating unit to heat the heating target object in a non-contact state in which the at least one of the receiver and the heating unit is at the non-contact heating position (fig. 18-2, p. 4 last paragraph); cause the vertical mover to move at least one of the receiver and the heating unit from the non-contact heating position to the contact heating position (figs. 18-2, 18-3, p. 4 last paragraph through p. 5 first paragraph); and cause the heating unit to heat the heating target object in a contact state in which the at least one of the receiver and the heating unit is at the contact heating position (fig. 18-3, p. 5 first paragraph).
Takashi discloses the claimed invention except for circuitry configured to control the heating unit, the circuitry configured to: cause the vertical mover to move. Navazo teaches circuitry configured to control the heating unit, the circuitry configured to: cause the vertical mover to move (278, [0041]) in order to automate the process for increased process control. Takashi would benefit equally from automating the process for increased process control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Takashi with circuitry configured to control the heating unit, the circuitry configured to: cause the vertical mover to move as taught by Navazo in order to automate the process for increased process control. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Navazo a applied to claim 1 above and further in view of Takada (US 6,151,040).
Takashi discloses the claimed invention except for the circuitry is configured to set in advance at least one of a heating time and a heating temperature of the heating unit according to a type of the heating target object. Takada teaches the circuitry is configured to set in advance at least one of a heating time and a heating temperature of the heating unit according to a type of the heating target object (16:57-65) in order to control the temperature of ink according to the type of cloth for optimal quality results. Takashi would benefit equally from controlling the temperature of ink according to the type of cloth for optimal quality results. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Takashi with the circuitry is configured to set in advance at least one of a heating time and a heating temperature of the heating unit according to a type of the heating target object as taught by Takada in order to control the temperature of ink according to the type of cloth for optimal quality results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762